





INCREMENTAL ASSUMPTION AGREEMENT
AND AMENDMENT NO. 8


INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 8 (this “Agreement”), dated
as of March 29, 2019, relating to the Credit Agreement dated as of February 2,
2015 (as amended by the Incremental Assumption Agreement and Amendment No. 1,
dated May 19, 2015, the Incremental Assumption Agreement and Amendment No. 2,
dated February 1, 2016, the Incremental Assumption Agreement and Amendment No.
3, dated May 27, 2016, the Incremental Assumption Agreement and Amendment No. 4,
dated January 19, 2017, the Amendment No. 5, dated August 8, 2017, the
Incremental Assumption Agreement and Amendment No. 6, dated January 5, 2018, the
Incremental Assumption Agreement and Amendment No. 7, dated September 13, 2018
and as further amended, restated, supplemented, waived or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”, and as
amended by this Agreement, the “Amended Credit Agreement”) among PRESIDIO
HOLDINGS INC. (“Holdings”), PRESIDIO IS LLC (as successor to Presidio IS Corp.)
(“Intermediate Holdings”), PRESIDIO LLC (as successor of Presidio, Inc.) and
PRESIDIO NETWORKED SOLUTIONS LLC (as successor of Presidio Networked Solutions,
Inc.), as borrowers (collectively, the “Borrowers”), certain subsidiaries of
Holdings, as Subsidiary Loan Parties, the Lenders party thereto from time to
time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders.
RECITALS:
WHEREAS, the Borrowers have (or the Borrower Representative on behalf thereof
has) requested (a) by written notice the establishment of Replacement Revolving
Facility Commitments in an aggregate principal amount of $50,000,000 (the
“Replacement Revolving Facility”) pursuant to Section 2.21(l) of the Credit
Agreement, which shall, as of the Amendment No. 8 Effective Date (as defined
below), replace in whole the existing Revolving Facility Commitments outstanding
immediately prior to the Amendment No. 8 Effective Date, and (b) that the Credit
Agreement be amended to reflect the foregoing and to effect certain other
amendments to the Credit Agreement as set forth in this Agreement; and
WHEREAS, each institution listed on Schedule I hereto (each, a “Refinancing
Revolving Facility Lender”) has agreed, on the terms and conditions set forth
herein and in the Credit Agreement, to provide the amount of the Replacement
Revolving Facility Commitments set forth opposite its name under the applicable
heading on Schedule I hereto.


NOW, THEREFORE, the parties hereto therefore agree as follows:


SECTION 1.         Defined Terms; References
. Capitalized terms used in this Agreement and not otherwise defined herein have
the respective meanings assigned thereto in the Credit Agreement. The rules of
construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby”
and each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, after this
Agreement becomes effective, refer to the Credit Agreement as amended hereby.
SECTION 2.         Replacement Revolving Loans. Pursuant to Section 2.21(l) of
the Credit Agreement and subject to the satisfaction of the conditions in
Section 5 below:


(a)Each Refinancing Revolving Facility Lender hereby agrees severally and not





--------------------------------------------------------------------------------





jointly, as applicable, (i) to provide its respective Replacement Revolving
Facility Commitment to the Borrowers on the Amendment No. 8 Effective Date in an
aggregate principal amount equal to the amount set forth opposite such
Refinancing Revolving Facility Lender’s name under the heading “Replacement
Revolving Facility Commitment Amount” on Schedule I, which Replacement Revolving
Facility Commitments will replace and terminate the Revolving Facility
Commitments existing immediately prior to the Amendment No. 8 Effective Date and
(ii) from time to time thereafter to be bound by all obligations of a Revolving
Facility Lender under the Amended Credit Agreement and to make Revolving
Facility Loans in accordance with the terms of the Amended Credit Agreement
during the Availability Period.


(b)As of the Amendment No. 8 Effective Date after giving effect to the
transactions contemplated hereby, (i) the Replacement Revolving Facility shall
be a “Revolving Facility”, the Replacement Revolving Facility Commitment shall
be a “Revolving Facility Commitment”, the Replacement Revolving Loans shall be
“Revolving Facility Loans” and each Refinancing Revolving Facility Lender shall
be a “Revolving Facility Lender”, in each case, under the Amended Credit
Agreement unless the context shall require otherwise, and (ii) the terms of the
Replacement Revolving Facility, the Replacement Revolving Facility Commitments
and the Replacement Revolving Loans shall be the same as the terms of the
Revolving Facility, the Revolving Facility Commitments and the Revolving
Facility Loans (if any) outstanding immediately prior to the Amendment No. 8
Effective Date except as set forth in Section 3 hereof.


(c)On the Amendment No. 8 Effective Date after giving effect to the transactions
contemplated hereby, each Refinancing Revolving Facility Lender with Replacement
Revolving Facility Commitments shall purchase from each of the other Refinancing
Revolving Facility Lenders with Replacement Revolving Facility Commitments, at
the principal amount thereof and in the applicable currencies, such interests in
the Replacement Revolving Loans and participations in Letters of Credit and
Swingline Loans, in each case outstanding on such date (and in the case of
Letters of Credit, listed on Schedule II hereto), as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Replacement
Revolving Loans and participations in such Letters of Credit and Swingline Loans
are held by the Refinancing Revolving Facility Lenders on such date ratably in
accordance with their Replacement Revolving Facility Commitments.


SECTION 3.         Amendments to Credit Agreement.


(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in appropriate alphabetical order:


“Amendment No. 8” shall mean the Incremental Assumption Agreement and Amendment
No. 8, dated as of March 29, 2019, by and between the Borrowers, the
Administrative Agent and the other parties party thereto.
“Amendment No. 8 Effective Date” shall mean March 29, 2019.
(b) The following definitions are hereby amended and restated in their entirety
to read as follows:


“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.75% per annum in the case of any Eurocurrency Loan and 1.75% per annum in the
case of any ABR Loan; (ii) with respect to any Revolving Facility Loan, 2.75%
per annum in the case of any Eurocurrency Loan and 1.75% per annum in the case
of any ABR Loan; and (iii) with respect





--------------------------------------------------------------------------------





to any Other Term Loan or Other Revolving Loan, the “Applicable Margin” set
forth in the Incremental Assumption Agreement relating thereto.
“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Revolving Facility established on the Amendment No. 8
Effective Date, August 2, 2023 and (b) with respect to any other Classes of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under Section
9.04, and (c) increased (or replaced) as provided under Section 2.21. The
initial amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. On the Amendment No. 8 Effective Date after giving effect to the
transactions contemplated by Amendment No. 8, there is only one Class of
Revolving Facility Commitments and the aggregate amount of the Lenders’
Revolving Facility Commitments is $50,000,000. After the Amendment No. 8
Effective Date, additional Classes of Revolving Facility Commitments may be
added or created pursuant to Incremental Assumption Agreements.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.04. The aggregate amount of the Swingline Commitments on the Amendment No. 8
Effective Date is $25,000,000. The Swingline Commitment is part of, and not in
addition to, the Revolving Facility Commitments.
(c) The section under the heading “Revolving Facility Commitments” in Schedule
2.01 of the Credit Agreement is hereby replaced in its entirety with Schedule I
attached hereto.


SECTION 4.         Representations and Warranties of the Borrowers. The
Borrowers represent and warrant that:
(a)the representations and warranties set forth in the Loan Documents are true
and correct in all material respects on and as of the Amendment No. 8 Effective
Date after giving effect hereto with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);


(b)no Event of Default or Default is continuing on and as of the Amendment No. 8
Effective Date after giving effect hereto and to any extension of credit
requested to be made on the Amendment No. 8 Effective Date;


(c)there are no Revolving Facility Loans or Swingline Loans outstanding as of
the Amendment No. 8 Effective Date;







--------------------------------------------------------------------------------





(d)immediately after giving effect to the transactions contemplated hereunder on
the Amendment No. 8 Effective Date, (i) the fair value of the assets of Holdings
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Holdings and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of Holdings and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of Holdings and its Subsidiaries on a consolidated basis
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Holdings and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Holdings and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Amendment No. 8 Effective Date; and


(e)as of the Amendment No. 8 Effective Date, immediately after giving effect to
the consummation of the transactions contemplated hereunder, Holdings does not
intend to, and Holdings does not believe that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
Subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such Subsidiary.


SECTION 5.         Conditions. This Agreement shall become effective as of the
first date (the “Amendment No. 8 Effective Date”) when each of the following
conditions shall have been satisfied:


(a)the Administrative Agent (or its counsel) shall have received from each Loan
Party, each Refinancing Revolving Facility Lender, each Swingline Lender, each
Issuing Bank and the Administrative Agent (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include facsimile or electronic
transmission of a signed signature page of this Agreement) that each such party
has signed a counterpart of this Agreement;


(b)the Administrative Agent shall have received all notices required by Sections
2.08(c) and 2.21(l) of the Credit Agreement in connection with the termination
of the Revolving Facility Commitments outstanding immediately prior to the
Amendment No. 8 Effective Date and the Borrowers’ request for Replacement
Revolving Facility Commitments; provided, that such notices shall have been
delivered in accordance with the time periods specified in Sections 2.08(c) and
2.21(l), respectively, of the Credit Agreement (or such shorter periods as the
Administrative Agent may agree), as applicable;


(c)the representations and warranties set forth in Section 4 above shall be true
and correct as of the date hereof;


(d)the Administrative Agent shall have received a certificate, dated the
Amendment No. 8 Effective Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 4 above;


(e)the Administrative Agent shall have received, on behalf of itself and each
Refinancing Revolving Facility Lender, a favorable written opinion of (A)
Wachtell, Lipton, Rosen & Katz, as New York and Delaware special counsel for the
Loan Parties and (B) McGuireWoods LLP, as Florida and Georgia counsel for the
Loan Parties, in each case (i) dated the date hereof, (ii) addressed to the





--------------------------------------------------------------------------------





Administrative Agent, Refinancing Revolving Facility Lenders, Issuing Banks and
Swingline Lenders, and (iii) in form and substance reasonably satisfactory to
the Administrative Agent and covering such other matters relating to this
Agreement as the Administrative Agent shall reasonably request;


(f)the Administrative Agent shall have received customary closing certificates
and documentation consistent with those delivered on the 2018 Incremental
Effective Date and such additional customary documents and filings as the
Administrative Agent may reasonably require to assure that the Replacement
Revolving Facility Commitments and Replacement Revolving Loans are secured by
the Collateral ratably and on a pari passu basis with the existing Term B Loans;


(g)any fees (including any accrued and unpaid Commitment Fees and/or interest in
respect of the Revolving Facility Commitments outstanding immediately prior to
the Amendment No. 8 Effective Date, and upfront fees payable in connection with
the Replacement Revolving Facility Commitments) and reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Latham &
Watkins LLP) owing by the Borrowers to the Administrative Agent, any Refinancing
Revolving Facility Lender, Credit Suisse Loan Funding LLC (the “Lead Arranger”)
or any Revolving Facility Lender under the Credit Agreement immediately prior to
the Amendment No. 8 Effective Date, in each case to the extent invoiced prior to
the date hereof shall have been paid in full (in the case of any such fees and
reasonable out-of-pocket expenses incurred in connection with this Agreement and
the Replacement Revolving Facility Commitments, subject to any agreed-upon
limits contained in any letter agreement with the Administrative Agent, the Lead
Arranger or their affiliates entered into in connection with this Agreement or
the Replacement Revolving Facility Commitments, and including, without
limitation, as separately agreed to between the Borrowers and the Refinancing
Revolving Facility Lenders);


(h)the Administrative Agent shall have received at least three (3) Business Days
prior to the Amendment No. 8 Effective Date all documentation and other
information required by Section 3.25(a) of the Credit Agreement, to the extent
such information has been requested not less than ten (10) Business Days prior
to the Amendment No. 8 Effective Date; and


(i)entry into this Agreement and the incurrence of the Replacement Revolving
Facility Commitments and Replacement Revolving Loans (if any) on the Amendment
No. 8 Effective Date does not violate, conflict with or result in a breach of,
the Credit Agreement, including Section 2.21 thereof.


SECTION 6.         Lead Arranger. The Loan Parties and the Lenders party hereto
agree that from and after the Amendment No. 8 Effective Date, the Lead Arranger
in respect of the Replacement Revolving Facility Commitments shall be entitled
to the privileges, indemnification, immunities and other benefits afforded to
the Arrangers pursuant to Sections 9.04 and 9.05 of the Amended Credit Agreement
and, except as otherwise agreed to in writing by the Borrowers, Holdings and the
Administrative Agent, shall have no duties, responsibilities or liabilities in
such capacity with respect to this Agreement, the Amended Credit Agreement or
any other Loan Document.


SECTION 7.         Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any principle of conflicts of law that could require the application of any
other law.


SECTION 8.         Confirmation of Guaranties and Security Interests. By signing
this Agreement, each Loan Party hereby confirms that (i) the obligations of the
Loan Parties under the Amended Credit Agreement (including with respect to the
Replacement Revolving Facility Commitments and the Replacement Revolving Loans)
and the other Loan Documents (x) are entitled to the benefits of the guarantees





--------------------------------------------------------------------------------





and the security interests set forth or created in the Collateral Agreement and
the other Loan Documents and (y) constitute Loan Obligations and (ii)
notwithstanding the effectiveness of the terms hereof, the Collateral Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Each Loan Party
ratifies and confirms that all Liens granted, conveyed, or assigned to any Agent
by such Person pursuant to each Loan Document to which it is a party remain in
full force and effect, are not released or reduced, and continue to secure full
payment and performance of the Loan Obligations as replaced and increased
hereby.


SECTION 9.         Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.


SECTION 10.     Acknowledgements. The Administrative Agent hereby acknowledges
and agrees that (i) this Agreement is in form and substance satisfactory to it,
(ii) other than as contemplated hereby, no additional documentation shall be
required to evidence the Replacement Revolving Facility Commitments and (iii)
the Borrowers have complied with the notice provisions in Sections 2.08(c) and
2.21(l) of the Credit Agreement in connection with the transactions contemplated
hereby. Upon the effectiveness of this Agreement, all conditions and
requirements set forth in the Credit Agreement or the other Loan Documents
relating to the incurrence of the Replacement Revolving Facility Commitments
established hereby shall be deemed satisfied and consummated in accordance with
the terms of the Credit Agreement and the other Loan Documents. Each Issuing
Bank and Swingline Lender party hereto hereby acknowledges and agrees that it
shall be a replacement issuing bank or replacement swingline lender, as the case
may be, under the Replacement Revolving Facility established hereby. To the
extent required by the Credit Agreement, the Administrative Agent, each Issuing
Bank and each Swingline Lender hereby approves each Refinancing Revolving
Facility Lender that is not a Revolving Facility Lender under the Credit
Agreement immediately prior to the Amendment No. 8 Effective Date becoming a
Revolving Facility Lender under the Amended Credit Agreement on the Amendment
No. 8 Effective Date.


SECTION 11.     Miscellaneous. This Agreement shall constitute an Incremental
Assumption Agreement and a Loan Document for all purposes of the Credit
Agreement. The Borrowers shall pay all reasonable fees, costs and expenses of
the Administrative Agent as agreed to between the parties incurred in connection
with the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby (in the case of any such fees and reasonable
out-of-pocket expenses incurred in connection with this Agreement or the
Replacement Revolving Facility Commitments, subject to any agreed-upon limits
contained in any letter agreement with the Administrative Agent, the Lead
Arranger or their affiliates entered into in connection with this Agreement or
the Replacement Revolving Facility Commitments). The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. Nothing contained in this Agreement
shall be construed as substitution or novation of the obligations outstanding
under the Credit Agreement or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby.


[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


PRESIDIO HOLDINGS INC.
PRESIDIO IS LLC
PRESIDIO LLC
PRESIDIO NETWORKED SOLUTIONS LLC
PRESIDIO TECHNOLOGY CAPITAL, LLC
PRESIDIO NETWORKED SOLUTIONS GROUP, LLC
By:                            
Name: Neil Johnston
Title: Executive Vice President and Chief
Financial Officer, and Assistant Secretary






3RD AVE. CREATIVE MARKETING & BRANDING LLC


By:
Presidio Networked Solutions LLC,

as Sole Member


By:                            
Name: Neil Johnston
Title:
Executive Vice President and Chief

Financial Officer, and Assistant
Secretary





















--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Refinancing
Revolving Facility Lender




By:                            
        
Name:    
Title:    


By:                                    
Name:    
Title:    





































































--------------------------------------------------------------------------------







(Full Legal Name of Institution)


By:                            
Name:    
Title:    


If a second signature is necessary:


By:                                    
Name:    
Title:    













--------------------------------------------------------------------------------






Schedule I
REPLACEMENT REVOLVING FACILITY COMMITMENTS
Refinancing Revolving Facility Lender
Replacement Revolving Facility Commitment Amount
Percentage
 
 
 
Barclays Bank PLC
$7,000,000
14%
Credit Suisse AG, Cayman Islands Branch
$7,000,000
14%
Citibank N.A.
$10,000,000
20%
Natixis, New York Branch
$3,000,000
6%
PNC Bank, National Association
$18,000,000
36%
JPMorgan Chase Bank, N.A.
$5,000,000
10%
Total
$50,000,000
100%










--------------------------------------------------------------------------------






Schedule II


OUTSTANDING LETTERS OF CREDIT AS OF AMENDMENT NO. 8 EFFECTIVE DATE


Beneficiary
Number
Amount
Issuance Date
Expiration Date
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
18122772
 $750,000.00
10/22/2015
12/31/2019
ONE PENN PLAZA LLC
18119448
 $293,014.30
12/17/2015
3/24/2020
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
18131124
 $320,000.00
12/13/2018
12/13/2019






